Notice of Pre-AIA  or AIA  Status

1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 
Claims 1-3, 5, 6, 8-10, 12-14, 16, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (“High ISO JPEG Image Denoising by Deep Fusion of Collaborative and Convolutional Filtering, Date of publication April 9, 2019).

With respect to claim 1, Yue et al.  teach a retaining unit configured to retain combination data showing a combination of multiple pieces of noise reduction processing for each of multiple noise levels, the combination data associating a parameter for the multiple noise levels with at least either a combination of neural networks to be applied in the multiple neural networks or the number of applications of the neural networks (page 4341, Fig. 2, III. FRAMEWORK OVERVIEW); 

a determination unit configured to determine, based on the obtained information on the noise levels, a combination of pieces of noise reduction processing for the processing target image from the combination data retained by the retaining unit (Page 4343, B. Convolutional Filtering Based Denoising, 1) Network Architecture, Fig. 2); and 
an execution unit configured to execute, based on data on the combination of pieces of noise reduction processing determined by the determination unit, the noise reduction processing using at least one of the multiple neural networks for the processing target image (Fig. 2).

With respect to claim 2, Yue et al. teach that the parameter for the multiple noise levels is information on an ISO sensitivity in capturing the image, a gain value for sensitivity correction, or a variance value of noise (pages 4341-4342, IV. NOISE LEVEL ESTIMATION).

With respect to claim 3, Yue et al.  teach that the number of applications of the neural networks is set so that the neural networks are applied multiple times to an image having a predetermined noise level (Fig, 2).


With respect to claim 5, Yue et al.  teach that the processing target image is a partial image obtained by segmenting (down sampled) an input image, the apparatus further comprising: a segmentation unit configured to segment the input image into the partial images; and an integration unit configured to integrate the partial images on which the noise reduction processing has been executed.(Fig. 3)

With respect to claim 6, Yue et al. teach that the input image is a still image, and each of the partial images is part of the still image (Fig. 1).


With respect to claim 8, Yue et al.  teach that the processing target image is an image of a brightness component or each of color components obtained by separating an input image, the apparatus further comprising: a separation unit configured to separate the input image into the image of the brightness component and the image of each of the color components; and an integration unit configured to integrate the image of the brightness component and the image of each of the color components on which the noise reduction processing has been executed (page 4342, YUV).

With respect to claim 9, Yue et al.  teach a display unit configured to display the image on which the noise reduction processing has been executed; and an input unit configured to input user's instructions for additional processing, wherein the execution unit additionally executes the noise reduction processing according to the instructions (pages 4347-4350, zoom).

With respect to claim 10, Yue et al.  teach that determination unit configured to determine whether or not a residual noise level of the image on which the noise reduction processing has been executed satisfies predetermined conditions, wherein in a case where it is determined that the residual noise level does not satisfy the predetermined conditions, the execution unit additionally executes the noise reduction processing (pages 4344, C. Deep Fusion, Fig. 6).

Claim 12 is rejected as same reason as claim 1 above.
Claim 13 is rejected as same reason as claim 2 above.
Claim 14 is rejected as same reason as claim 3 above.
Claim 16 is rejected as same reason as claim 5 above.
Claim 17 is rejected as same reason as claim 6 above.
Claim 19 is rejected as same reason as claim 8 above.
Claim 20 is rejected as same reason as claim 1 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 USC 103 as being unpatentable over Yue et al. (“High ISO JPEG Image Denoising by Deep Fusion of Collaborative and Convolutional Filtering, Date of publication April 9, 2019) in view of Chen et al. (Learning to See in the Dark, arXiv:1805.01934v1 [cs.CV] 4 May 2018).
Yue et al. teaches all the limitations of claim 1 as applied above from which claim 4 respectively depend.
      	Yue et al. do not teach expressly that the input image is a moving image, and each of the partial images is one frame of the moving image.

      	Chen et al. teaches input image is a moving image, and each of the partial images is one frame of the moving image. (Abstract and Fig. 3).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to denoise video using partial image in the method of Yue et al..
      	The suggestion/motivation for doing so would have been that to produce better quality image.
Therefore, it would have been obvious to combine Chen et al. with Yue et al. to obtain the invention as specified in claim 7.


With respect to claim 18, claim 18 is rejected same reason as claim 7 above.


 
Allowable Subject Matter
 
1.    Claims 4, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663